Citation Nr: 1607333	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-47 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella, left knee with residuals of internal derangement, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella, right knee status post arthroscopy with chondroplasty, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Veteran testified at a formal hearing before a Decision Review Officer.  A transcript of that hearing is of record.  

In March 2013 the Board remanded these matters so that a Board hearing could be scheduled.  Thereafter, in April 2013 the Veteran withdrew his hearing request and the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the knee claims.

The Veteran was last afforded an examination for his service-connected left and right knee disabilities in July 2012, which was less than one year after the Veteran's most recent right knee surgery.  Subsequently, in a January 2016 submission, the Veteran's representative reported that the symptoms of the Veteran's knee disabilities had worsened since that examination.  Specifically, it was reported that the Veteran now experiences flares of his knee disabilities, a symptom that was denied during the July 2012 examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's knee disabilities, and that it has been nearly four years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his knee disabilities since July 2012, to include Dr. Howe and OSMC.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate updated VA treatment records dating since April 2012 with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA knee and lower leg examination to assess the current severity of his service-connected knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all 
clinical findings should be reported in detail.  All symptomatology associated with the Veteran's knee disabilities should be reported.  

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




